Citation Nr: 1307156	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to April 1999.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record reflects the Veteran was scheduled for a video conference hearing in September 2012, but he failed to appear.  Neither the Veteran nor his representative has provided good cause for the failure to appear for the hearing.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In September 2012, the Board remanded the Veteran's case for further evidentiary development.  The case now returns to the Board following such development and is ready for disposition.  The Board is satisfied that the directives in the December 2010 remand have been accomplished.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current right elbow disability, which has been diagnosed as a retained metallic foreign body.

2.  Even assuming the credibility of the Veteran's account of in-service right elbow, the preponderance of the evidence weighs against finding that his current right elbow is causally or etiologically related to his period of active military service, to include any incident or event therein.

3.  The probative medical opinion of record does not attribute the Veteran's current right elbow disability to his period of active military service, to include any incident or event therein.

4.  The Veteran has a current right hand disability, which has been diagnosed as complex regional pain syndrome (CRPS).

5.  Even assuming the credibility of the Veteran's account of in-service right hand injury, the preponderance of the evidence weighs against finding that his current right hand disability is causally or etiologically related to his period of active military service, to include any incident or event therein.

6.  The probative medical opinion of record does not attribute the Veteran's current hand disability to his period of active military service, to include any incident or event therein.


CONCLUSIONS OF LAW

1.  The Veteran's right elbow disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The Veteran's right hand disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

Prior to the initial denial of the present claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits in a notice letter sent in July 2008.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claims.  The RO further described what evidence that the Veteran should provide in support of his claims.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements. 

Because the Veteran was provided with proper notice with respect to his claims by way of the July 2008 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Moreover, the Veteran and his representative were provided with copies of the above rating decision, the SOC, and the SSOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  In addition, a post-service private opinion has been submitted by the Veteran and associated with the record.

Furthermore, the Veteran was afforded with a VA DBQ (Disability Benefits Questionnaire) elbow and forearm examination November 2012.  Based on review of the claims folder and interview and evaluation of the Veteran, the examiner concluded that it was less likely as not that the Veteran's currently diagnosed right hand and right elbow disabilities were related to his active military service, as will be explained below.  The opinions were supported by an adequate rationale and are deemed sufficient for the purpose of this adjudication.

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Right elbow

The Veteran asserts that he currently has a right elbow disability as a result of his active military service.  Specifically, the Veteran reports that he injured his right elbow during active military service and asserts that he has continuously experienced pain and discomfort since the in-service injury.

In this case, the November 2012 VA DBQ elbow and forearm examination shows that the Veteran currently suffers from a right elbow disability, diagnosed as a metallic foreign body.  Because a current right elbow disability has been established, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Veteran's STRs include a December 1994 report which indicates that the Veteran was injured when a rack fell on his right elbow.  The elbow was described as barely swollen, with no discoloration and a one centimeter abrasion.  He had limited, painful, and tight range of motion.  X-ray examination revealed no fracture, and the assessment was right elbow contusion.

A March 1999 separation examination reflects a normal clinical evaluation of the upper extremities.

Pursuant to the Board's September 2012 remand, in November 2012 the Veteran was afforded a VA DBQ elbow and forearm examination at which time he presented with a history of slipping and landing on his right elbow in December 1994 during service.  An in-service X-ray examination of the elbow was negative for fracture or dislocation or foreign body.  The Veteran stated that right elbow pain subsided after three days, but recurred in 1998.  However, his right elbow had not been evaluated since 1994.

X-ray examination of the right elbow revealed a small cortical exostosis of the posterior olecranon process of the ulna.  Noted was a single rounded metallic BB foreign body of the anteromedial elbow.  No other abnormalities were noted.  Upon further examination, he was diagnosed with a metallic foreign body in the right elbow. 

The examiner noted that the Veteran reported a single injury to his right elbow in 1994 while in service, that an in-service X-ray examination was negative, and that he recovered quite well.  However, there was a recurrence of the symptom without any known second injury.  Recent X-ray examination revealed a metallic foreign body lodged in his right elbow which was not present during evaluation of his right elbow pain in 1994.  The examiner noted that his pain recurred in 1998 and has persisted since then and opined that it is the likely explanation of his right elbow pain.  Therefore the right elbow pain is less likely than not incurred in or caused by the claimed one episode of in-service slip and fall that resulted in elbow pain in December 1994.

To the extent that the November 2012 examiner related the Veteran's current complaints of right elbow pain to the Veteran's alleged complaint of pain in 1998, there is no record of any contemporaneous complaint of right elbow pain or any incident involving the right elbow in 1998.  To the extent that the Veteran complains of right elbow pain related to right elbow pain in 1998, presumably during service, pain itself is not a disability for VA purposes.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of pain in the right elbow can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  More importantly, the evidence does not show, and the Veteran does not contend, that his current right elbow disability is in anyway related to any in-service incident in 1998.

On review of the evidence above, the Board finds the Veteran does not have a right elbow disability that is etiologically related to service.  The Veteran has been afforded a VA DBQ examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.  Further, there is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Furthermore, the metallic foreign body in the Veteran's right elbow was not shown until more than 12 years after his discharge from active duty.  Such a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F. 3d 133 (Fed. Cir. 2000).

As it relates to the Veteran's competent account of having sustained injury to his right elbow in service, there is no indication in the record that his account of right elbow is not credible.  However, the Board does note that the Veteran has provided inconsistent statements as it relates to his experience of symptomatology following the injury.  In particular, the Board notes that the Veteran's current recollection of experiencing chronic right elbow pain since his service is inconsistent with the March 1999 separation examination which reflects a normal clinical evaluation of the upper extremities and is devoid of complaints of right elbow pain.  In the Board's opinion, the documents prepared contemporaneous to the Veteran's active service are more probative than the Veteran's current recollections concerning his right elbow pain in service.

Moreover, the record includes the November 2012 VA DBQ medical opinion which does not attribute the Veteran's current right elbow disability to his active service.  The Board notes that the examiner provided a sound rationale in support of the conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the cause of the Veteran's current right elbow disability.  The examiner also had sufficient data on which to base the conclusion-i.e., review of the Veteran's treatment records, post-service treatment records, and other pertinent evidence included in the claims file, as well as an interview and examination of the Veteran.

Thus, in summary, even assuming the credibility of the Veteran's account of having sustained injury to his right elbow in service, the preponderance of the evidence weighs against the claim.  In addition, the Veteran did not resume medical care until almost 13 years after service.  For these reasons, the Board does not find the Veteran's competent lay account regarding having suffered from right elbow pain since the injury in service to be credible evidence and affords it no probative value.  Furthermore, a VA DBQ examiner has opined that the Veteran's current right elbow disability is less likely related to the in-service injury in 1994, which the Veteran himself contends caused his current right elbow disability, and that opinion is afforded far greater probative value than the Veteran's statement.  Therefore, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for a right elbow disability, and the appeal is denied.




B.  Right hand

The Veteran asserts that he currently has a right hand disability as the result of his active military service.  Specifically, he contends that during a combat readiness drill, his right hand was crushed by an MK 48 torpedo that weighed approximately 3,500 pounds.  He asserts that he has continuously experienced pain and discomfort since the in-service injury.

In this case, the November 2012 examination shows that the Veteran currently suffers from complex regional pain syndrome (CPRS) of the right hand.  Because a current right hand disability has been established, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Veteran's STRs include an October 1995 report which demonstrates that the Veteran hit the back of his right hand on a thin metal rail in the torpedo room.  The Veteran reported that his hand was sore immediately after the accident but had since worsened with some swelling.  No prior medical history of a right hand fracture was reported.  The assessment was a right hand contusion, rule out metacarpal fracture.  X-ray examination revealed no fracture.

On a March 1999 report of medical assessment, the Veteran reported that he had suffered from recurrent hand pain while on active duty but had not sought medical care for the pain.

The Veteran submitted a signed statement from "L.B." who reported that he served with the Veteran as a crew member of the Weapons Department in the Sonar Division aboard the USS Pogy, (SSN-647).  L.B. stated that during an in-port weapons handling evolution in October 1995, an MK 48 torpedo slid atop the Veteran's right hand and pinned it to the brass pivot on the weapons stow.  He recalled the Veteran cradling his hand and being in pain after the incident, but "would not let the crippling pain in his hand that week slow him down."

A June 2009 private treatment record reveals the Veteran reported continuous pain and discomfort in his right hand since an in-service injury.  The private physician stated that the Veteran's description of the injuries and his pain had been consistent since the physician had known him, and that as previous treatment had not provided relief, the Veteran had "basically been living with the pain."  The private physician indicated that he reviewed the Veteran's STRs and that there is a definite mention in his records of right hand injury while serving on a submarine in October 1995 and that he had experienced right hand pain since that time.  The physician opined that it was "as least as likely as not" that the Veteran's chronic right hand pain was related to the in-service incident in October 1995.

Pursuant to the Board's September 2012 remand, in November 2012 the Veteran was afforded a VA DBQ elbow and forearm conditions examination at which time the Veteran presented with a history of an in-service injury to the right hand in 1994.  The Veteran was working in a submarine and reported that a 3500 pound torpedo dislodged and rolled on his right hand, pinning it against a metal rack.  An X-ray examination of the right hand ruled out fracture or dislocation and the Veteran did not seek further medical attention despite being in constant pain.

The examiner revealed that an August 2008 X-ray examination of the right hand was negative and revealed a benign sclerotic bone island of the distal head of the first phalanx and base of the second phalanx, third finger.  However, no fracture or dislocation was found and no specific bony abnormalities were noted.

X-ray examination of the right hand during the November 2012 examination revealed no changes since the August 2008 X-ray examination.  The impression was sclerotic small benign densities of the 3rd finger, probably bone islands, of the right hand with no change since August 2008.

The examiner stated that the Veteran had a history of significant trauma to his [right] hand that did not cause fracture or dislocation.  He had symptoms of severe pain with decreased range of motion (ROM) and erythema of the skin which made complex regional pain syndrome (CRPS) the likely diagnosis.  Examination of the right hand revealed mottling of the skin with erythema and decreased ROM.  The examiner explained that CRPS is a clinical diagnosis and no imaging is required for diagnosis.  X-ray examination ruled out other diagnoses such as arthritis, fracture, or dislocation.

The examiner opined that CRPS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the pathogenesis of CRPS is unknown, but appears to involve pro-inflammatory cytokines, over activation of the sympathetic nervous system, and substance.  The examiner stated that there are 3 clinical stages of the disease and that stage I involves edema, sensitivity to cold, and localized pain.  The Veteran appeared to have early or stage I CRPS.  The examiner explained that it is unlikely for the Veteran to have early CRPS findings if the inciting injury happened in 1994.  Therefore the pain, swelling, and autonomic changes on his right 2nd metacarpal symptoms, which are consistent with CRPS, are less likely than not incurred in or caused by the claimed in-service injury.  The examiner further opined that the Veteran's right hand disability appeared to have been caused by a more recent trauma since the Veteran was able to work as an electrician for a few years after service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board has afforded more weight to the November 2012 examiner's opinion than to the June 2009 private opinion that related the Veteran's right hand pain to his service.  The VA examiner who conducted the November 2012 examination conducted a thorough examination, provided a clinical diagnosis of CRPS for the Veteran's right hand disability, and provided a well-reasoned rationale for the opinion that it is less likely as not that the Veteran's CRPS is not related to the in-service event in December 1994.

The Board acknowledges that the June 2009 private opinion relates the Veteran's right hand pain to his service.  However, pain itself is not a disability for VA purposes.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of pain in the right elbow can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In addition, the private physician's opinion that relates the Veteran's right hand pain to his service is not supported by a well-reasoned rationale.  Accordingly, the Board affords this opinion little probative value.

On review of the evidence above, the Board finds the Veteran does not have a right hand disability that is etiologically related to service.  The Veteran has been afforded a VA DBQ examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is the only competent medical opinion of record.  Further, there is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Furthermore, the Veteran's right hand disability was not shown until more than 12 years after his discharge from active duty.  Such a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F. 3d 133 (Fed. Cir. 2000).

As it relates to the Veteran's competent account of having sustained injury to his right hand in service, there is no indication in the record that his account of right elbow is not credible and it has been corroborated by a fellow crew member.  However, the Board does note that the Veteran has provided inconsistent statements as it relates to his experience of symptomatology following the injury.  In particular, the Board notes that the Veteran's current recollection of experiencing chronic right hand pain since his service is inconsistent the March 1999 separation examination reflects a normal clinical evaluation of the upper extremities and is devoid of complaints of right hand pain.  In the Board's opinion, the documents prepared contemporaneous to the Veteran's active service are more probative than the Veteran's current recollections concerning his right hand pain in service.

Moreover, the more compelling medical opinion of record is the November 2012 VA DBQ medical opinion which does not attribute the Veteran's current right hand disability to his active service.  The Board notes that the examiner provided a sound rationale in support of the conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the cause of the Veteran's current right hand disability.  The examiner also had sufficient data on which to base the conclusion-i.e., review of the Veteran's treatment records, post-service medical opinion, and other pertinent evidence included in the claims file, as well as an interview and examination of the Veteran.

Thus, in summary, even assuming the credibility of the Veteran's account of having sustained injury to his right hand in service, the preponderance of the evidence weighs against the claim.  The Veteran did not resume medical care until almost 13 years after service.  For these reasons, the Board does not find the Veteran's competent lay account regarding having suffered from right hand pain since the injury in service to be minimally credible evidence and affords it little probative value.  Furthermore, a VA DBQ examiner has opined that the Veteran's current right hand disability is less likely related to the in-service injury in 1995, and that opinion is afforded far greater probative value than the Veteran's statement.  Therefore, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for a right hand disability, and the appeal is denied.


ORDER

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a right hand disability is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


